UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6353


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD PAYNE, a/k/a Raheem,

                  Defendant – Appellant.



                              No. 09-7099


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD PAYNE, a/k/a Raheem,

                  Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Columbia.       Joseph F. Anderson, Jr.,
District Judge. (3:01-cr-00506-JFA-1)


Submitted:    September 29, 2009            Decided:   October 22, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Ronald Payne, Appellant Pro Se. Stacey Denise Haynes, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In Case No. 09-6353, Ronald Payne appeals the district

court’s order denying his motion for a sentence reduction under

18 U.S.C. § 3582(c)(2) (2006) and denying his motion to compel

the Government to move for a sentence reduction pursuant to Fed.

R. Crim. P. 35(b).            We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.              United States v. Payne, No. 3:01-cr-

00506-JFA-1 (D.S.C. Feb. 17, 2009).

           In Case No. 09-7099, which has been consolidated with

No. 09-6353, Payne appeals the district court’s docket order

denying his motion to compel the court reporter to produce a

transcript of his hearing prior to June 1, 2009.                  We uphold the

district court’s denial of the motion to compel.                  Payne was not

entitled   to    dictate      the   timing    for    the   preparation    of   the

transcript and has failed to show that he was prejudiced by any

delay in preparation.

           Accordingly, we affirm the district court’s orders in

both cases.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court   and    argument      would   not   aid   the   decisional

process.

                                                                         AFFIRMED



                                         3